Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FUTURE DIMENSIONS VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account S-A1 Supplement Dated September 20, 2007, to the Prospectus Dated October 1, 2004 IMPORTANT INFORMATION REGARDING AN UPCOMING CHANGE TO OUR EXCESSIVE TRADING POLICY Effective October 16, 2007, our Excessive Trading Policy will change and paragraphs four through ten of the Your right to Transfer section beginning on page 20 of your prospectus will be deleted in their entirety and replaced with the following: Limits on Frequent or Disruptive Transfers The Contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a Portfolio and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the Portfolios ability to provide maximum investment return to all Contract Owners. This in turn can have an adverse effect on Portfolio performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the Contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-Portfolio variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various Portfolio families that make their Portfolios available through our products to restrict excessive Portfolio trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor Portfolio transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if Portfolio transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. 145629 Page 1 of 4 September 2007 We currently define Excessive Trading as: More than one purchase and sale of the same Portfolio (including money market Portfolios) within a 60 calendar day period (hereinafter, a purchase and sale of the same Portfolio is referred to as a round-trip). This means two or more round-trips involving the same Portfolio within a 60 calendar day period would meet our definition of Excessive Trading; or Six round-trips involving the same Portfolio within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-Portfolio transfers (for example, new purchase payments, withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing or scheduled asset allocation programs; Purchases and sales of Portfolio shares in the amount of $5,000 or less; Purchases and sales of Portfolios that affirmatively permit short-term trading in their Portfolio shares, and movement between such Portfolios and a money market Portfolio; and Transactions initiated by us, another member of the ING family of companies or a Portfolio. If we determine that an individual or entity has made a purchase of a Portfolio within 60 days of a prior round-trip involving the same Portfolio, we will send them a letter (once per year) warning that another sale of that same Portfolio within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate Portfolio transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges).
